Title: To George Washington from James Clinton, 5 April 1781
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Albany April 5th 1781
                        
                        Since my last of the 7th Ulto To your Excellency containing an Account of the Capture of seventeen Men of the
                            second Regiment at Fort schuyler by a party of the Enemy, nothing Material has occurred but what may reasonably be
                            expected from the peculiar situation of our Affairs.
                        In my former Letters to Your Excellency, I have been under the painfull necessity of representing the
                            disagreeable Nature of my Command in a department Distitute of every Necessary, or the means of procuring them. I have
                            Just been enabled to throw into Fort Schuyler such a supply as will, with Oeconomy, last them ’till the Middle of May; but
                            the remainder of the Troops, instead of being stationed at those Posts where they may be most usefull, I have been Obliged
                            to Cantoon in those Places where they are most likely to be kept from starving; and if the Enemy should make an incursion
                            on the Frontier, they would meet No opposition, as I could not command one day’s Provision to send a party in pursuit of
                            them. Your Excellency I presume is apprised that the Legislature of this State have passed a Law to raise a Number of Men
                            for the defence of the Frontiers, so that in our present Circumstances they will be an additional Burden.
                        The state of the sick in the Hospital is truly distressing; for want of necessary stores, they have hitherto
                            been supported on the usual allowance of a Soldier, but Fourteen days past they have neither been supply’d with beef or
                            wood, except what they plunder from the Inhabitants; Every branch of the Quarter Master’s Department is dead. The public
                            Armoury is entirely broken up. Every public Horse, even those of my own Family, I have been Obliged to send into the
                            Country, And unless some measures are adopted to remove the Difficulties which at present surround us, I cannot conceive
                            myself answerable for the consequences. We have no Fort or Block House between this and the Northern Lakes, neither have
                            we an Engineer or Materials, Tho Absolutely Necessary to build one. During the session of the Assembly I represented these
                            Matters to them, Copies of my Letters I beg leave to Inclose and flatter myself that as I have done every thing in my
                            Power, which an honest Zeal could dictate, that my Conduct may meet your Excellency’s approbation.
                        Mr Gamble Commissary of Issues in this department will have the honor of handing this to your Excellency, and
                            will be able to give any Further information your Excellency may require. I have the honor to be with the greatest respect
                            your Excellency’s most Obdt Humb. servt
                        
                            James Clinton
                        
                     Enclosure
                                                
                            
                                Sir
                                Albany Feby 27th 1781
                            
                            From the Nature of my Command in this Department and from a Sense of my duty to the State and a regard to
                                my own reputation, I conceive myself under indisputable Obligations to point out to your Excellency
                                the particular and critical Situation of the public Magazines of Supplies for the Troops stationed for the defence of
                                the Frontier of this State that your Excellency may take such Measures as may be most likely to
                                produce the desired Effect.
                            By Letters from His Excy the Commander in chief of late Dates, I am directed to garrison Fort Schuyler
                                with three Hundred Men and to keep it consistently supply’d with three Month’s Provisions, before hand yet, by the
                                last returns there were not more than barely sufficient to last them till the middle of March, and it will require one
                                hundred and fifty Barrels of Flours and forty of Beef to compleat them till the first of June, and
                                these if not speedily procured & forwarded cannot be sent on ’till it is too late, and of
                                course the Garrison must fall.
                            The few Troops at Fort Edward and Saratoga, have, for a long time, been little better than half their
                                time supply’d with Provision impress’d from the Inhabitants at the risk of the Officer commanding.
                            The public Armoury (a work of the utmost importance) has been repeatedly shut up for want of Provision.
                                The Sick in the general Hospital whose unhappy Situation Humanity requires us to make as comfortable as possible, have
                                been for days languishing here without any kind of Subsistance.
                            Such are our Circumstances, that if the Enemy should make an Excursion, which we have reason to expect,
                                they must ravage with impunity because the Troops could not be supply’d with a single day’s Provision to march in
                                Pursuit of them.
                            This Sir, is an unexagerated State of  which has been repeatedly laid before
                                those public Officers whose duty it was to see that ample Provision was made, but without any Effect—and unless
                                Measures are speedily adopted for removing these difficulties, I cannot be answerable for the Consequences. I am
                                &.
                            
                                James Clinton
                            
                            
                                (Copy)
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Albany March 29th 1781
                            
                             CopyI am again reduced to the disagreeable Necessity of informing your Excellency that the Distresses which The Troops
                                under my Command experience for want of Provisions as represented in my Letter of the 27th Ulto still exist; and as
                                the small supplies we had then to depend upon are now exhausted I have been already obliged for want of Provisions to
                                Issue Orders to withdraw to Saratoga the Troops stationed at Fort Edward and I am hourly under apprehensions that the
                                remaining different Posts occupied for the defence of the Frontiers of this State will be abandoned and the Country
                                left open to the Ravages of the Enemy unless some means shall be immediately taken to furnish them with Subsistance. I
                                am with great Respect Your Excellency’s most Obedt Servt 
                            
                                James Clinton
                            
                            
                                
                            
                        “Gentlemen.In addition to my Message of the 25th Ulto with a Letter from Brigd General James Clinton I now transmit you another Letter from him of this Days Date which I have to recommend to your attention.

                        
                                Gen: Clinton”
Albany N.Y. 29th March 1781.


                                
                            
                            
                        
                    